FILED
                             NOT FOR PUBLICATION                            MAY 22 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CAI YIN HE,                                      No. 09-71897

               Petitioner,                       Agency No. A099-666-093

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Cai Yin He, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ order dismissing his appeal from an immigration judge’s

decision denying his application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”). We have jurisdiction under 8


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We review for substantial evidence factual findings, Zehatye v.

Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006), and we deny the petition for

review.

      Even if He’s testimony was credible, substantial evidence supports the

agency’s finding that he did not suffer past persecution where he was not

physically harmed and was detained for short periods of time. See Gu v. Gonzales,

454 F.3d 1014, 1019-21 (9th Cir. 2006). Substantial evidence also supports the

agency’s finding that He does not have a well-founded fear of future persecution.

See Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003); see also Li v. INS, 92
F.3d 985, 988 (9th Cir. 1996) (no persecution where the petitioner would face the

same punishment as any other returning migrant).

      Because He failed to meet the lower burden of proof for asylum, it follows

that he has not met the higher standard for withholding of removal. See Zehatye,

453 F.3d at 1190.

      Finally, substantial evidence also supports the agency’s denial of CAT relief

because He failed to establish that it is more likely than not he will be tortured by

or with the acquiescence of the government of China. See Silaya v. Mukasey, 524
F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.


                                           2                                    09-71897